Citation Nr: 0033191	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  98-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of carcinoma 
of the tongue.  This includes the question of whether the 
character of the veteran's final discharge from service 
constitutes a bar to the receipt of Department of Veterans 
Affairs benefits for the carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service beginning in January 1964 and 
ending in January 1997 with a dishonorable discharge.  In an 
administrative decision dated in October 1997, the Department 
of Veterans Affairs (VA) Medical and Regional Office Center, 
Wichita, Kansas, held that the character of the veteran's 
discharge from service for the period from May 1984 to 
January 1997 constituted a bar to receipt of VA benefits 
based on that period of service.  In an October 1997 rating 
action, the regional office denied entitlement to service 
connection for residuals of carcinoma of the tongue on the 
basis that the condition had initially been demonstrated in 
1987 during a period of service that was dishonorable in 
nature.  The veteran appealed from the decision.  The case is 
now before the Board of Veterans' Appeals (Board) for 
appellate consideration.  


REMAND

A General Court-Martial Order dated in August 1995, reports 
that the veteran had plead guilty to and been convicted of a 
number of sexual offenses committed from March 1989 to June 
1993.  He was sentenced to a dishonorable discharge, 
confinement for 10 years and reduction to rank E-1.  The 
sentence was approved by the reviewing authority except that 
a reduction to staff sergeant(E-5) was approved rather than 
the reduction to E-1.  

In the October 1997 Administrative Decision, it was 
determined that the veteran had had the following periods of 
active service:  January 14, 1964, to January 13, 1968, 
(four-year enlistment) terminated by an honorable discharge; 
January 14, 1968, to January 13, 1972, (four-year enlistment) 
terminated by an honorable discharge; January 14, 1972, to 
May 8, 1975, (three-year enlistment) terminated by an 
honorable discharge; May 9, 1975, to May 8, 1979, (four-year 
enlistment) terminated by an honorable discharge; and May 9, 
1979, to May 8, 1984, (five-year enlistment) terminated by an 
honorable discharge.  His service from May 9, 1984, to 
January 17, 1997, was considered to have been a single period 
of service which was terminated by a dishonorable discharge.

There is of record a DD Form 214 reflecting active service 
from January 1964 to January 1997.  The DD Form 214 reflects 
thereon that the veteran had continuous honorable active 
military service from January 14, 1964, through 11 June 1991.  
In this regard, in May 1997, the veteran provided copies of 
enlistment records reflecting that he had reenlisted on June 
12, 1991. 

There is also of record an undated report by the United 
States Disciplinary Barracks reflecting that the veteran had 
several periods of service including a period beginning in 
1984 for 5 years that was "extended through 1993". 

In May 1997, the National Personnel Records Center advised 
the regional office that the veteran had been eligible for 
complete separation on or before January 17, 1997.  However, 
the specific periods when he was eligible for complete 
separation were not specified.  

The Board notes that, under the "conditional discharge" 
concept, a determination must be made as to whether a 
claimant would have been eligible for discharge under 
conditions other than dishonorable at the time an enlistment 
would have expired except for an intervening reenlistment.  
38 C.F.R. § 3.13(c).  

The Board notes further that the service medical records 
provided by the service department appear to relate primarily 
to the period from 1994 to 1997.  In April 1997, the veteran 
provided copies of some service medical records from 1964 to 
1990; however, the records do not appear to be complete.  

In April 1998 the veteran claimed that his carcinoma of the 
tongue may have developed prior to 1987 as a result of 
smoking in service.  In March 1999, the regional office 
issued a supplemental statement of the case which referred to 
the tobacco use as a "contention" rather than a new claim.  
The Board considers the veteran's claim to be a timely claim 
for service connection for the carcinoma under a nicotine 
dependence theory, and an integral part of his claim for 
service connection for residuals of carcinoma of the tongue.  
The Board is obligated to assist an appellant in developing 
his claim under all theories.  Schroeder v. West, 212 F. 3d 
1265 (Fed. Cir. 2000); Stone v. Gober, 14 Vet. App. 116 
(2000).

In May 1998 the regional office sent the veteran a letter 
asking that he provide a tobacco use history and also provide 
medical evidence that his carcinoma of the tongue was caused 
by smoking during his honorable service.  In the March 1999 
supplemental statement of the case, the regional office 
indicated that the veteran had not responded to the May 1998 
letter; however, in his substantive appeal dated in July 1998 
the veteran did provide a smoking history prior to and during 
his military service.  His claim that the carcinoma of the 
tongue was caused by nicotine dependence during service was 
denied in the March 1999 supplemental statement of the case 
on the basis that the claim was not "well-grounded"; 
however, that approach is now obsolete under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000) (to be codified at 38 U.S.C. 5103 and 
5103A).

In view of the foregoing matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  The service department should be 
contacted and asked to verify each period 
of active service of the veteran, 
including dates of enlistment, discharge 
and reenlistment and obligated service at 
the time of each enlistment and 
reenlistment for the period from 1984 to 
1997.  In particular, the service 
department should be asked to determine 
when the veteran was "eligible for 
complete separation" following his 1984 
enlistment.

2.  The service department should also be 
asked to provide a complete copy of the 
veteran's service medical records, 
including all hospital clinical records 
from his 1987 treatment for the 
carcinoma.  

3.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded the "conditional discharge" 
concept set forth in 38 C.F.R. § 3.13(c) 
discussed above.  The veteran's 
contention that his carcinoma of the 
tongue may have been caused by nicotine 
dependence that began in service should 
be reviewed on its merits.  If the denial 
is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)(2000).



